Name: Commission Regulation (EEC) No 2239/84 of 31 July 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 205/42 Official Journal of the European Communities 1 . 8 . 84 COMMISSION REGULATION (EEC) No 2239/84 of 31 July 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules (or applying specific import levies on certain milk products sions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (4), as last amended by Regu ­ lation (EEC) No 1 736/84 (^ have been altered under the latter Regulation as a consequence of the said Decision 84/255/EEC : whereas Commission Regulation (EEC) No 1 767/82 (6), as last amended by Regulation (EEC) No 1 693/84 Q, should be altered following the amend ­ ments to Regulation (EEC) No 2915/79 ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 14 (7) thereof, Whereas Council Decision 84/255/EEC of 10 April 1984 on the conclusion of an Agreement in the form of an exchange of letters amending he Temporary Arrangement for a concerted discipline between the European Economic Community and the Republic of Finland concerning reciprocal trade in cheese ('), has established new annual tariff quotas and a quota for Tilsit cheese ; Whereas Article 1 1 of and Annex II to Council Regu ­ lation (EEC) No 2915/79 of 18 December 1979 deter ­ mining the groups of products and the special provi HAS ADOPTED THIS REGULATION : Whereas the annual tariff quota of 100 tonnes for Tilsit cheese is valid for 1 984 ; whereas provision should be made that the levy fixed is valid for the same period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 1 The Annexes to Regulation (EEC) No 1767/82 are hereby amended as follows : 1 . In Annex I, the following item is added : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kilograms net weight s) ex 04.04 E I b) 2 Tilsit, matured for at least one month, subject to an annual tariff quota of 100 tonnes in 1984, originating in Finland Finland 55,00' 2. Under H in Annex III, the phrase Tilsit and Butterkase cheeses listed under (i) and (k) in Annex I' is replaced by Tilsit and Butterkase cheeses listed under (i), (k) and (s) in Annex I'. 3 . In Annex IV, against Finland in the column headed 'Description', Tilsit' is added after 'Finlandia'. O OJ No L 329, 24 . 12. 1979, p. 1 . O OJ No L 164, 22. 6. 1984, p. 10 . O OJ No L 196, 5 . 7 . 1982, p. 1 . 0 OJ No L 160, 16 . 6 . 1984, p. 14. (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 150, 6 . 6. 1984, p. 34 . (') OJ No L 126, 12. 5 . 1984, p. 34. 1 . 8 . 84 Official Journal of the European Communities No L 205/43 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. At the request of any party concerned, it shall apply from 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1984. For the Commission Poul DALSAGER Member of the Commission